NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BILLY R. KIDW'ELL,
Claiman,t-Appellant,
V.
ERIC K. SI-IINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Resp0n,dent-Appellee.
2011-7207 `
Appea1 from the United States Court of Appeals for
Veterans Claims in case no. 11-0236, Judge LaWrence B.
Hage1.
ON MOTION
ORDER
Bi11y R. KidWe1l files various motions, including mo-
tions for judicial notice, hearing, and sanctions
T0 the extent KidWel1 is attempting to make argu-
ments concerning his case, such arguments should be in
the briefs, and the motions are denied on that ground In
his November 18, 2011 "motion for judicial n0tice," it

K.lDWELL V. DVA 2
appears that Kidwe1l seeks to amend his briefs and that
document is treated as a supplement to his briefs
Accordingly,
IT ls 0R1)ERED THA'r:
The motions and notices are denied The November
18, 2011 "motion for judicial n0tice" is treated as a sup-
plement to his briefs. Copies of this order and that sup-
plement shall be transmitted to the merits panel with the
briefs. l
FoR THE CoURT
FEB l 5 mm /s/ Jan Horbaly
Date J an H0rbaly
C1erk f
cc: Bil1y R. Kidwell _
Courtney S. McNamara, Esq.
88 U.S. C0UH1El)lFEl?FEALS FOH
`l'HE FEDERAL C|HCUlT
FEB 1 5 2012
.lAN HORBAl.Y
CLERK